DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 01/14/2022, said application claims a priority filing date of 02/15/2021.  Claims 1-23 are pending. Claims 1 and 22-23 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference character “142” has been used to designate both "Measure Module" in FIGS. 1A and 3A and "workout support module" in ¶¶ [0076], [0083], and [0142]; (2) reference character “311” has been used to designate both "Camera" in FIG. 3C and ¶¶ [0130] and [0133] and "pose sensor" in ¶ [0130]; and (3) reference character “742” has been used to designate both "virtual bracelet" in FIG. 7K and "representation of the user's hand " in ¶ [0199].   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 195 in FIGS. 1A and 3A; 196 in FIG. 1A; 558 and 560 in FIG. 5M; 566 in FIG. 5N; 658 in FIG. 6M; 716 in FIG. 7D; 776 in FIG. 7S; and 5012, 5014, and 5016 in FIG. 8E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference characters "311" in ¶ [0130] and "312" in FIG. 3C and ¶ [0133] have both been used to designate "pose sensor"; and (2) reference characters "740" in FIG. 7K and ¶ [0199] and "742" in ¶ [0199] have both been used to designate "representation of the user's hand".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0193], "… in response to the user's hand moving to the left, the representation 710 of user's hand, illustrated in Figure 7C, is displayed as moving to the left (e.g., relative to the position of the representation shown in Figure 7B).  Virtual bracelet 708 appears in a same relative position compared to the representation 710 of the user's hand, such that as the representation of the user's hand moves, the virtual bracelet moves (e.g., proportionally) with the representation" appears to be "… in response to the user's hand moving to the left, the representation 710 of user's hand, illustrated in Figure 7C, is displayed as moving to the left (e.g., relative to the position of the representation shown in Figure 7B).  Virtual bracelet 712 appears in a same relative position compared to the representation 710 of the user's hand, such that as the representation of the user's hand moves, the virtual bracelet moves (e.g., proportionally) with the representation" according to FIG. 7C and ¶ [0267];
in ¶ [0194], "Displayed virtual bracelet 708 also appears smaller (e.g., relative to the representation and virtual bracelet illustrated in Figure 7C) in accordance with (e.g., proportionally to) the smaller representation 714 of the user's hand" appears to be "Displayed virtual bracelet 716 also appears smaller (e.g., relative to the representation and virtual bracelet illustrated in Figure 7C) in accordance with (e.g., proportionally to) the smaller representation 714 of the user's hand" according to FIG. 7D.  
Appropriate correction is required.
The use of the term "Bluetooth" in ¶¶ [0047] and [0142]; "Wi-Fi" in ¶¶ [0047] and [0142]; and "Wi-MAX" in ¶ [0047], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-2, 4, 7-9, 13-14, and 21-23 are objected to because of the following informalities:  
in Claim 1, line 11; Claim 22, lines 15-16; and Claim 23, lines 12-13, "… overlays at least a portion of the representation of the body part" appears to be "… overlays at least a portion of the first representation of the body part ";
in Claim 2, line 2, "… an animation of the indicator indicating the direction of movement" appears to be"… an animation of the indicator indicating the suggested direction of movement";
in Claim 4, line 7, "displaying the representation of the body part over the background …" appears to be "displaying the first representation of the body part over the background …";
in Claim 7, line 4, "displaying the representation of the body part at a second position …" appears to be "displaying the first representation of the body part at a second position …"
in Claim 8, lines 6-7, "in response to detecting the change in distance between the one or more cameras and the body part" appears to be " in response to detecting the change in the distance between the one or more cameras and the body part";
in Claim 9, line 2, "… detecting movement of the body part comprises …" appears to be "… detecting the movement of the body part comprises …";
in Claim 9, line 4, "while detecting rotation of the body part …" appears to be "while detecting the rotation of the body part …";
in Claim 13, line 6,"… the representation of the body part at the fixed location" appears to be "… the first representation of the body part at the fixed location";
in Claim 14, lines 6-7, "… overlays at least a portion of the representation of the body part …" appears to be "… overlays at least a portion of the first representation of the body part …";
n Claim 21, lines 1-2, "… in response to detecting movement of the body part …" appears to be "… in response to detecting the movement of the body part …";
in Claim 21, lines 4-5, "… gradually changing an appearance of indicator in appearance as the body part moves to indicate …" appears to be "… gradually changing an appearance of the indicator as the body part moves to indicate …";
in Claim 21, lines 8-9, "… forgoing at least a portion of a change in appearance of indicator in appearance as the body part moves to indicate …" appears to be "… forgoing at least a portion of a change in appearance of the indicator as the body part moves to indicate …"  .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8, 16-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first user interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "detecting movement of the body part in a first direction; and in response to detecting the movement of the body part in the first direction: displaying the representation of the body part at a second position in the user interface in accordance with the movement of the body part" in lines 2-5, which rendering the claim indefinite because "detecting, using the one or more cameras, movement of the body part" is also recited in its based claim and it is unclear whether these instances of "movement of the body part" are the same or different.  Clarification is required.
Claim 8 recites the limitation "detecting movement of the body part that changes a distance between the one or more cameras and the body part" in lines 4-5, which rendering the claim indefinite because "detecting, using the one or more cameras, movement of the body part" is also recited in its based claim and it is unclear whether these instances of "movement of the body part" are the same or different.  Clarification is required.
Claim 16 recites the limitation "the first fixed location" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 rejected for fully incorporating the deficiency of their respective base claims.
Claim 21 recites the limitation "… movement of the body part toward the target pose …" in lines 5 and 9-10, which rendering the claim indefinite because "detecting, using the one or more cameras, movement of the body part" is also recited in its based claim and it is unclear whether these instances of "movement of the body part" are the same or different.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 9-11, 18-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over FERRANTELLI et al. (US 2019/0347817 A1, published on 11/14/2019), hereinafter FERRANTELLI in view of LEE et al. (US 2022/0301041 A1, filed on 06/15/2020), hereinafter LEE'041.

Independent Claims 1 and 22-23
FERRANTELLI discloses a method, comprising: at a computer system (FERRANTELLI, 12 in FIG. 1; ¶ [0064]: a mobile, hand-held communication device 12; FIG. 22; ¶ [0151]: personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments) in communication with a display device (FERRANTELLI, 13 in FIG. 1; ¶ [0064]: a screen 13; FIG. 22; ¶ [0154]: computer system may also communicate with one or more external devices such as a keyboard, a pointing device, a display, and the like) and one or more cameras (FERRANTELLI, FIG. 1; ¶ [0063]-[0064]: a camera or image capture device, wherein the camera may be either a 2D camera or a 3D camera; FIG. 22; ¶ [0154]: computer system communicates with external devices such as a 2D or 3D camera): 
displaying, in a user interface, a first representation of a body part that is in a field of view of the one or more cameras (FERRANTELLI, 14 in FIG. 1; ¶ [0064]: a screen 13 capable of displaying a frontal image 14 of a patient being viewed with a camera or image capture device; 54 in FIG. 9; ¶ [0066]: acquiring an image of the patient); 
detecting, using the one or more cameras, movement of the  one or more cameras, wherein the displayed first representation of the body part is updated in accordance with the movement of the  one or more cameras (FERRANTELLI, FIGS. 2-4; ¶¶ [0048] and [0012]-[0014]: acquiring at least two different views of the person as images on the digital touch screen display and/or a digital 3D image of the person, which can be rotated to provide each of said at least two different views, wherein the views acquired include at least a front view and a side view of the person and/or a digital three-dimensional image of the person which can be rotated to provide each of the front and side views; the two reference lines in FIG . 2 have been aligned in the vertical or sagittal plane by rotation of the device relative to the patient being viewed by the camera; the two reference lines in FIG . 3 have been aligned in the vertical plane by tilting the device at the top toward the patient to level the image capturing device; FIGS. 20A-D; ¶¶ [0068] and [0070]: capturing a three dimensional image of the person by means of a 3D camera of the device 12 to display a digital three-dimensional image of the person on the digital touch screen, which would involve taking several different views of the person as by scanning, where the 3D image could be rotated and pan and zoomed to provide the front and side views as well as 'bird's eye' of the subject as well as other views as desired as seen in FIGS. 20A - 20D); and 
while displaying the first representation of the body part, displaying an indicator at a fixed location relative to the first representation of the body part (FERRANTELLI, 16a, 16b, and 16c in FIG. 2; FIGS. 12-13; ¶¶ [0067], [0052], and [0055]: a visual indication including corresponding references 16a, 16b, and 16c, are provided anchored to frontal image 14 of the patient; i.e., visual indication references 16a, 16b, and 16c are displayed at a fixed location relative to the displayed patient's image 14; providing anatomical landmarks on the acquired image of the patient to facilitate calculating a postural displacement, wherein anatomical landmarks are also displayed at a fixed location relative to the displayed patient's image 14), 
wherein: the indicator is displayed at a first position in the user interface that overlays at least a portion of the representation of the body part, the indicator is updated in accordance with the movement of the  one or more cameras (FERRANTELLI, FIGS. 2-4; ¶¶ [0067], [0052], and [0012]-[0014]: displaying a reference line overlay 18 on screen 13, wherein the reference line overlay 18 may aid a user in aligning the patient in the field of view of the image capture device by providing a vertical reference 18a , a horizontal reference 18b, and a center reference 18c; a visual indication including corresponding references 16a, 16b, and 16c , are provided anchored to frontal image 14; an aligned frontal image 14 may have a reference line 20, which may have vertical, horizontal, and center reference lines 20a , 20b , and 20c, which may change colors indicating alignment; the two reference lines in FIG . 2 have been aligned in the vertical or sagittal plane by rotation of the device relative to the patient being viewed by the camera; the two reference lines in FIG . 3 have been aligned in the vertical plane by tilting the device at the top toward the patient to level the image capturing device; i.e., the references 16a, 16b, and 16c are updated in accordance with movement of the device 12; FIGS. 20A-D; ¶ [0070]: anatomical landmarks are updated in accordance with movement of the camera) (FERRANTELLI, 24a and 24b in FIGS. 5-6; ¶ [0069]: displaying an upper reference line 24a and a lower reference line 24b over a display 22 of frontal image 14 and a lateral image 26 of the patient, wherein the displayed reference lines 24a and 24b may be used as a reference for aligning or normalizing the images 14 and 26, which may require positioning or scaling); and 
.
FERRANTELLI further discloses a computer system, comprising: a display generation component; one or more cameras; one or more input devices; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for performing the method described above (FERRANTELLI, FIG. 22; ¶ [0154]: the computer system communicates with external devices such as a 2D or 3D camera and may also communicate with one or more external devices such as a keyboard, a pointing device, a display, and the like; ¶ [0153]: the components of computer system may include one or more processors or processing units, a system memory, and a bus that couples various system components including system memory to processor, wherein the processor may include a module that performs the methods; the module may be programmed into the integrated circuits of the processor, or loaded from memory, storage device, or network or combinations thereof).
	FERRANTELLI further discloses a computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a computer system that includes and/or is in communication with a display generation component, one or more cameras, and one or more input devices, cause the computer system to perform the method described above (NOTE: according to ¶ [0035] of the specification in the present invention, A and/or B is equivalent to A or B or both) (FERRANTELLI, FIG. 22; ¶ [0154]: the computer system communicates with external devices such as a 2D or 3D camera and may also communicate with one or more external devices such as a keyboard, a pointing device, a display, and the like; ¶ [0153]: the components of computer system may include one or more processors or processing units, a system memory, and a bus that couples various system components including system memory to processor, wherein the processor may include a module that performs the methods; the module may be programmed into the integrated circuits of the processor, or loaded from memory, storage device, or network or combinations thereof; ¶ [0056]: the machine readable medium containing at least one sequence of instructions that, when executed, causes a machine to perform the function described above).
	FERRANTELLI further discloses in FIGS. 5-6 with ¶¶ [0064] and [0067] that the patient in front of camera is rotated 90 degree to capture frontal image 14, lateral image 26, and a rear perspective image with the same physical background.
	FERRANTELLI fails to explicitly discloses wherein (1) movement of the one or more cameras is movement of the body part; and (2) the indicator includes an indication of a suggested direction of movement of the body part.
	LEE'041 teaches a system and a method relating to measuring a body size (LEE'041, ABSATRCT), wherein movement of the one or more cameras is movement of the body part (LEE'041, ¶¶ [0100]-[0101] and [0104]: when the subject 200 is detected as located within a predetermined distance in front via the camera 121, the controller 180 activates a virtual fitting mode for providing a virtual fitting service; the camera 121 may include a 3D camera capable of measurement of a distance between the virtual fitting providing device 100 and the subject 200, scanning of a face of the subject, and measurement of a body size of the subject 200; FIGS. 2 and 15-16; ¶¶ [0173]-[0187]: display guide information for enabling the subject 200 to follow the two or more body postures for measuring the body size of the subject 200 in detail; displays a first posture guide 1511 guiding an input of a first body posture among the two or more body posture in a body size measurement screen; recognize whether the first body posture related to the first posture guide 1511 is inputted from the subject 200 within a preset time through the 3D camera in a state of displaying; when the recognition of the first body posture inputted from the subject 200 is successful within a preset time, apply a visual effect indicating the recognition success of the first body posture to the first posture indicator 1521; if the first body posture is recognized, measure and store a first body size of two or more body parts of the subject 200 according to the first body posture through the 3D camera; display a second posture guide 1512, which guides an input of a second body posture among the two or more body postures, in the body size measurement screen; recognize whether a second posture related to the second posture guide 1512 is inputted from the subject 200 within a preset time; if the recognition of the second body posture inputted from the subject 200 is successful within a preset time, apply a visual effect, which indicates the recognition success of the second body posture, to the second posture indicator 1522; if the second body posture is recognized, measure and store a second body size of two or more body parts of the subject 200 according to the second body posture through the 3D camera); and 
	the indicator includes an indication of a suggested direction of movement of the body part (LEE'041, FIG. 17; ¶¶ [0190]-[0193]: display a head motion guide 1710, which guides the subject 200 to move the head in a specific pattern, in the face scanning screen; the head motion guide 1710 may guide the head of the subject 200 to move in a left or right direction from a front side; the head motion guide 1710 is displayed to be automatically moved in the left or right direction from the front side in the face scanning screen, the subject 200 moves its head in the left or right direction from the front side according to the movement of the head motion guide 1710).
FERRANTELLI and LEE'041 are analogous art because they are from the same field of endeavor, a system and a method relating to measuring a body size.  It is also well known in the art that movement of the one or more cameras can be replaced by movement of the body part when making alignment of the body part to the display1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow users to make alignment of the body part to the display easier when complex posture or motion is required, and enhance user experience.

Claim 2
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the indication of the suggested direction of movement comprises an animation of the indicator indicating the direction of movement (LEE'041, FIG. 17; ¶¶ [0190]-[0193]: display a head motion guide 1710, which guides the subject 200 to move the head in a specific pattern, in the face scanning screen; the head motion guide 1710 may guide the head of the subject 200 to move in a left or right direction from a front side; the head motion guide 1710 is displayed to be automatically moved (i.e., head motion guide 1710 is displayed in animation) in the left or right direction from the front side in the face scanning screen, the subject 200 moves its head in the left or right direction from the front side according to the movement of the head motion guide 1710) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow users to make alignment of the body part to the display easier by providing proper visual feedback, and enhance user experience.

Claim 3
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the body part is a wrist and/or a hand (NOTE: according to ¶ [0035] of the specification in the present invention, A and/or B is equivalent to A or B or both) (FERRANTELLI, FIGS. 13-14 and 16-17; ¶ [0134]: wrist joint is marked/utilized for measuring distance from elbow to hand 200 for sleeve of clothing).  

Claim 7
FERRANTELLI discloses all the elements as stated in Claim 1 and further discloses detecting movement of the  one or more cameras in a first direction; and in response to detecting the movement of the  one or more cameras in the first direction: displaying the representation of the body part at a second position in the user interface in accordance with the movement of the  one or more cameras; and displaying the indicator at the fixed location relative to the first representation of the body part displayed at the second position (FERRANTELLI, FIGS. 2-4; ¶¶ [0067], [0052], and [0012]-[0014]: displaying a reference line overlay 18 on screen 13, wherein the reference line overlay 18 may aid a user in aligning the patient in the field of view of the image capture device by providing a vertical reference 18a , a horizontal reference 18b, and a center reference 18c; a visual indication including corresponding references 16a, 16b, and 16c, are provided anchored to frontal image 14; an aligned frontal image 14 may have a reference line 20, which may have vertical, horizontal, and center reference lines 20a , 20b , and 20c, which may change colors indicating alignment; the two reference lines in FIG . 2 have been aligned in the vertical or sagittal plane by rotation of the device relative to the patient being viewed by the camera; the two reference lines in FIG . 3 have been aligned in the vertical plane by tilting the device at the top toward the patient to level the image capturing device; i.e., the references 16a, 16b, and 16c are moved together with frontal image 14 (i.e., body part) from 1st position at FIG. 2 to 2nd position at FIG.3 or FIG. 4 in accordance with movement direction of the device 12; FIGS. 20A-D; ¶ [0070]: anatomical landmarks are updated in accordance with movement of the camera).
FERRANTELLI further discloses in FIGS. 5-6 with ¶¶ [0064] and [0067] that the patient in front of camera is rotated 90 degree to capture frontal image 14, lateral image 26, and a rear perspective image with the same physical background.
FERRANTELLI fails to explicitly discloses wherein movement of the one or more cameras is movement of the body part.
LEE'041 teaches a system and a method relating to measuring a body size (LEE'041, ABSATRCT), wherein movement of the one or more cameras is movement of the body part (LEE'041, ¶¶ [0100]-[0101] and [0104]: when the subject 200 is detected as located within a predetermined distance in front via the camera 121, the controller 180 activates a virtual fitting mode for providing a virtual fitting service; the camera 121 may include a 3D camera capable of measurement of a distance between the virtual fitting providing device 100 and the subject 200, scanning of a face of the subject, and measurement of a body size of the subject 200; FIGS. 2 and 15-16; ¶¶ [0173]-[0187]: display guide information for enabling the subject 200 to follow the two or more body postures for measuring the body size of the subject 200 in detail; displays a first posture guide 1511 guiding an input of a first body posture among the two or more body posture in a body size measurement screen; recognize whether the first body posture related to the first posture guide 1511 is inputted from the subject 200 within a preset time through the 3D camera in a state of displaying; when the recognition of the first body posture inputted from the subject 200 is successful within a preset time, apply a visual effect indicating the recognition success of the first body posture to the first posture indicator 1521; if the first body posture is recognized, measure and store a first body size of two or more body parts of the subject 200 according to the first body posture through the 3D camera; display a second posture guide 1512, which guides an input of a second body posture among the two or more body postures, in the body size measurement screen; recognize whether a second posture related to the second posture guide 1512 is inputted from the subject 200 within a preset time; if the recognition of the second body posture inputted from the subject 200 is successful within a preset time, apply a visual effect, which indicates the recognition success of the second body posture, to the second posture indicator 1522; if the second body posture is recognized, measure and store a second body size of two or more body parts of the subject 200 according to the second body posture through the 3D camera).
FERRANTELLI and LEE'041 are analogous art because they are from the same field of endeavor, a system and a method relating to measuring a body size.  It is also well known in the art that movement of the one or more cameras can be replaced by movement of the body part when making alignment of the body part to the display2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow users to make alignment of the body part to the display easier when complex posture or motion is required, and enhance user experience.

Claim 9
FERRANTELLI discloses all the elements as stated in Claim 1 and further discloses wherein: detecting movement of the  one or more cameras comprises detecting rotation of the  one or more cameras; and the method further comprises: while detecting rotation of the  one or more cameras, scanning, using the one or more cameras, one or more images to determine a measurement of the body part (FERRANTELLI, FIGS. 2-6; ¶¶ [0047]-[0048] and [0058]: for clothing fitting and body composition assessment, using a 3D image, exact circumferential measurements can easily be derived with the 3D data from the Kinect or Structure type 3D camera/sensor; acquiring at least two different views of the person as images on the digital touch screen display and/or a digital 3D image of the person, which can be rotated to provide each of said at least two different views, wherein the views acquired include at least a front view and a side view of the person and/or a digital three-dimensional image of the person which can be rotated to provide each of the front and side views; FIGS. 20A-D; ¶¶ [0068] and [0070]: capturing a three dimensional image of the person by means of a 3D camera of the device 12 to display a digital three-dimensional image of the person on the digital touch screen, which would involve taking several different views of the person as by scanning, where the 3D image could be rotated and pan and zoomed to provide the front and side views as well as 'bird's eye' of the subject as well as other views as desired as seen in FIGS. 20A - 20D); and 
updating the indicator to indicate a progress of  aligning the one or more images (FERRANTELLI, FIG. 4; ¶ [0067]: an aligned frontal image 14 may have a reference line 20, which may have vertical, horizontal, and center reference lines 20a , 20b , and 20c, which may change colors indicating alignment).
FERRANTELLI further discloses in FIGS. 5-6 with ¶¶ [0064] and [0067] that the patient in front of camera is rotated 90 degree to capture frontal image 14, lateral image 26, and a rear perspective image with the same physical background.
FERRANTELLI fails to explicitly discloses wherein (1) movement of the one or more cameras is movement of the body part; and (2) updating the indicator to indicate a progress of scanning the one or more images.
LEE'041 teaches a system and a method relating to measuring a body size (LEE'041, ABSATRCT), wherein (1) movement of the one or more cameras is movement of the body part; and (2) updating the indicator to indicate a progress of scanning the one or more images (LEE'041, ¶¶ [0100]-[0101] and [0104]: when the subject 200 is detected as located within a predetermined distance in front via the camera 121, the controller 180 activates a virtual fitting mode for providing a virtual fitting service; the camera 121 may include a 3D camera capable of measurement of a distance between the virtual fitting providing device 100 and the subject 200, scanning of a face of the subject, and measurement of a body size of the subject 200; FIGS. 2 and 15-16; ¶¶ [0173]-[0187]: display guide information for enabling the subject 200 to follow the two or more body postures for measuring the body size of the subject 200 in detail; displays a first posture guide 1511 guiding an input of a first body posture among the two or more body posture in a body size measurement screen; recognize whether the first body posture related to the first posture guide 1511 is inputted from the subject 200 within a preset time through the 3D camera in a state of displaying; when the recognition of the first body posture inputted from the subject 200 is successful within a preset time, apply a visual effect indicating the recognition success of the first body posture to the first posture indicator 1521; if the first body posture is recognized, measure and store a first body size of two or more body parts of the subject 200 according to the first body posture through the 3D camera; display a second posture guide 1512, which guides an input of a second body posture among the two or more body postures, in the body size measurement screen; recognize whether a second posture related to the second posture guide 1512 is inputted from the subject 200 within a preset time; if the recognition of the second body posture inputted from the subject 200 is successful within a preset time, apply a visual effect, which indicates the recognition success of the second body posture, to the second posture indicator 1522; if the second body posture is recognized, measure and store a second body size of two or more body parts of the subject 200 according to the second body posture through the 3D camera; FIG. 17; ¶ [0194]: display a scanning indicator 1720, which indicates that a face scanning process is in progress in the face scanning screen, in the body size measurement screen; i.e., scanning indicator 1521/1522/1720 indicates that postures/face scanning process is in progress).
FERRANTELLI and LEE'041 are analogous art because they are from the same field of endeavor, a system and a method relating to measuring a body size.  It is also well known in the art that movement of the one or more cameras can be replaced by movement of the body part when making alignment of the body part to the display3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow users to (1) make alignment of the body part to the display easier when complex posture or motion is required; and (2) identify status of measurement process easier, and hence enhance user experience.

Claim 10
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the indication of the suggested direction of movement of the body part comprises an indication to rotate the body part (LEE'041, FIG. 17; ¶¶ [0190]-[0193]: display a head motion guide 1710, which guides the subject 200 to move the head in a specific pattern, in the face scanning screen; the head motion guide 1710 may guide the head of the subject 200 to move in a left or right direction from a front side; the head motion guide 1710 is displayed to be automatically moved in the left or right direction from the front side in the face scanning screen, the subject 200 moves its head in the left or right direction from the front side according to the movement of the head motion guide 1710; i.e., head motion guide 1710 includes an indication to rotate the head to left or right).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow users to make alignment of the body part to the display easier by providing proper visual feedback, and enhance user experience.

Claim 11
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses while displaying the first representation of the body part, capturing, using the one or more cameras, one or more images of the body part, wherein the one or more images are used to determine a measurement of the body part (FERRANTELLI, FIGS. 2-6; ¶¶ [0047]-[0048], [0058], and [0066]-[0071]: for clothing fitting and body composition assessment, using a 3D image, exact circumferential measurements can easily be derived with the 3D data from the Kinect or Structure type 3D camera/sensor; acquiring at least two different views of the person as images on the digital touch screen display and/or a digital 3D image of the person, which can be rotated to provide each of said at least two different views, wherein the views acquired include at least a front view and a side view of the person and/or a digital three-dimensional image of the person which can be rotated to provide each of the front and side views; derive the anatomical measurement such as the linear measurement or an angular measurement from the anterior, posterior and lateral aspects or 3D view of a body part, and then calculate an estimate of circumference and volume of that body part using mathematical equations); and 
displaying, in a second user interface, a size corresponding to the measurement of the body part (FERRANTELLI, 68 in FIG. 9; FIGS. 7-8, 17, and 19; ¶¶ [0071] and [0135]-[0140]: postural analysis 27 may display the calculated linear or angular displacements 30 , 34 and any deviation thereof from a normal or proper posture taking into account the patient's age, sex, height, and weight, wherein the normal or proper posture itself can be displayed over the displayed patient's image to provide a visual comparison).

Claim 18
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the user interface is a first user interface (LEE'041, FIGS. 15-17; ¶¶ [0175]-[0198]: body size measurement screen; FIGS. 18-19; ¶¶ [0200]-[0205] and [0237]-[0240]: body size report screen) and the method further comprises: displaying a second user interface, the second user interface including: an option to select a product having a plurality of size options, selectable in accordance with a measurement of the body part that is in the field of view of the one or more cameras (LEE'041, FIG. 24; ¶¶ [0241]-[0251]: virtual fitting screen/look book screen; FIG. 30; ¶¶ [0275]-[0280]: when the body type change tab 3030 is selected and displayed, the controller 180 may display a body type change UI 3031 for body type change of the virtual avatar and 32; the controller 180 may control a body type corresponding to the set weight-gaining degree to be displayed in the preview area by being reflected by the virtual avatar; FIGS. 32-33; ¶¶ [0287]-[0300]: a size change area including at least one of a top size change UI 3230, a bottom size change UI 3240, an outer size change UI, and a dress size change UI is displayed in the left area of the fit map screen 3220; an indicator 3232 indicating a level of tightness or looseness of clothes selected by the subject 200 among clothes worn on the virtual avatar in a multitude of colors is displayed in the right area of the fit map screen 3220; information 3233 indicating a recommended size of clothes selected by the subject 200 among clothes worn on the virtual avatar is displayed in the lower area of the fit map screen 3220); and an affordance that, when selected, initiates display of the first user interface (LEE'041, FIG. 24; ¶ [0245]: a square box (3) area of the look book screen 2400 is an area in which a size report menu for direct access to a previously displayed body size report screen is displayed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow a user to quickly identify proper size of cloths to fit comfortably, and hence enhance user experience.

Claim 19
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the user interface is a user interface within a respective application executed by the computer system (FERRANTELLI, FIGS. 1-6 and 22; ¶¶ [0081]-[0089] and [0151]-[0154]: the user interface shown in FIGS. 1-6 is a user interface within an image application for allowing drawing and displaying images over the camera view on the display screen executed by the computer system of FIG. 22).

Claim 20
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the indicator gradually changes in appearance as the body part moves to indicate a progress of rotation of the body part (LEE'041, FIG. 17; ¶¶ [0190]-[0194]: display a scanning indicator 1720, which indicates that a face scanning process is in progress in the face scanning screen, in the body size measurement screen, when the head is rotated to left or right according to head motion guide 1710).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would identify status of scanning process easier, and hence enhance user experience.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over FERRANTELLI in view of LEE'041 as applied to Claim 1 above, and further in view of SURMA (CA2812021A1, published on 10/04/2013), hereinafter SURMA.

Claim 4
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein the body part is in a physical environment (FERRANTELLI, FIG. 1; ¶ [0064]: the frontal image 14 of a patient stand between three walls); and the method further includes: displaying, in the first user interface, a background; detecting, using the one or more cameras, a portion of the physical environment and the body part that are within the field of view of the one or more cameras; and displaying the representation of the body part over the background s (FERRANTELLI, FIG. 1-6; ¶¶ [0064] and [0066]-[0067]: displaying frontal image 14 or lateral image 26 of a patient over physical background (three physical walls) within the field of view of a camera or image capture device).
FERRANTELLI in view of LEE'041 fails to explicitly disclose displaying the representation of the body part over the background without displaying a representation of the portion of the physical environment that is within the field of view of the one or more cameras; i.e., replacing a representation of the portion of the physical environment with the background.
SURMA teaches a system and a method relating to measuring a body part (SURMA, FIGS. 14-15, 17, and 19; ¶ [0141]), wherein displaying the representation of the body part over the background without displaying a representation of the portion of the physical environment that is within the field of view of the one or more cameras; i.e., replacing a representation of the portion of the physical environment with the background (SURMA, FIGS. 1, 9, and 11-12; ¶¶ [0044], [0059], and [0119]: photography station 100 operates to capture one or more photographs of one or more subjects S (subject portion  316/370) with another object, such as a curtain, wall, room, building, landscape, and the like, functions as the background (background portion 318/368), and collect additional information about the subject, such as depth data and body position data 304; FIGS. 11-12, 17, and 19; 522 in FIG. 22; ¶¶ [0057], [0113], [0083], [0130]-[0131], [0138], and [0205]: a foreground object (i.e., subject S or subject portion 316/370) can be separated from a background (i.e., another physical object as background portion 318/368), and the background can be replaced with a different background art image if desired; the digital image 302/292 includes only the subject portion 316/370, and the background portion 318/368 is removed using various background replacement techniques; e.g., the detected movement can further be used to distinguish subject pixels (that are likely to move) from background pixels (that are likely to remain stationary); the subject S is closer to the depth and position detection device, and therefore subject portion 316/370 is displayed in a color lighter than the background color).
FERRANTELLI in view of LEE'041, and SURMA are analogous art because they are from the same field of endeavor, a system and a method relating to measuring a body part.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SURMA to FERRANTELLI in view of LEE'041.  Motivation for doing so would allow subject portion is easily distinguished from the background portion so that to determine the subject's physical size become easier (SURMA, ¶¶ [0143]-[0144]).

Claim 5
FERRANTELLI in view of LEE'041 and SURMA discloses all the elements as stated in Claim 1 and further discloses displaying a background having a first color; and replacing display of the background having the first color with display of a background having a second color (SURMA, FIGS. 26-27; ¶¶ [0139] and [0217]-[0223]: determine the one or more colors of the subject's clothing; determine one or more colors that are complementary to the one or more colors of the subject's clothing; select one or more compositional elements (e.g., background, border) having one of the complementary colors to the subject's clothing; i.e., replacing background portion with one of the complementary colors to the subject's clothing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SURMA to FERRANTELLI in view of LEE'041.  Motivation for doing so would allow subject portion is easily distinguished from the background portion so that.

Claim 6
FERRANTELLI in view of LEE'041 and SURMA  discloses all the elements as stated in Claim 5 and further discloses wherein the first color and the second color correspond to color options for a physical object to be worn on the body part (SURMA, FIGS. 26-27; ¶¶ [0139] and [0217]-[0223]: determine the one or more colors of the subject's clothing; determine one or more colors that are complementary to the one or more colors of the subject's clothing; select one or more compositional elements (e.g., background, border) having one of the complementary colors to the subject's clothing; i.e., colors options for background portion are one of the complementary colors corresponding to one or more colors of the subject's clothing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SURMA to FERRANTELLI in view of LEE'041.  Motivation for doing so would allow subject portion is easily distinguished from the background portion so that.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FERRANTELLI in view of LEE'041 as applied to Claim 1 above, and further in view of Franklin et al. (US 2016/0196052 A1, published on 07/07/2016), hereinafter Franklin.

Claim 8
FERRANTELLI discloses all the elements as stated in Claim 1 and further discloses wherein the first representation of the body part and the indicator are displayed at respective first sizes in the user interface (FERRANTELLI, FIG. 2-4; ¶¶ [0013]-[0014] and [0067]: the frontal image 14 of a patient and the indicator 16 a, b, c are displayed at respective first sizes; FIG. 12-13; ¶ [0133]: the frontal image 14 of a patient and anatomical landmarks are displayed at respective first sizes); and the method further comprises: detecting movement of the  one or more camera that changes a distance between the one or more cameras and the body part; and in response to detecting the change in distance between the one or more cameras and the body part: displaying the first representation of the body part at a second size in accordance with the changed distance (FERRANTELLI, FIGS. 4-5; ¶¶ [0013]-[0015] and [0069]: the frontal image 14 of a patient is scaled to fit precisely in the reference distance defined between the two reference lines; also it is well known in the art that a size of the object of interest may increase when the object of interest approaches the camera or when the camera zoom in4); and displaying the indicator at a respective  first size in accordance with the changed distance (FERRANTELLI, FIG. 2-5; ¶¶ [0013]-[0015], [0067], and [0069]: the indicator 16 a, b, c are still displayed at the same size regardless movement of the camera; FIGS. 20A-D; ¶ [0070]: size of anatomical landmarks are still displayed at the same size regardless movement of the camera; sizes of each line connecting two anatomical landmarks are changed in accordance with movement of the camera).
FERRANTELLI further discloses in FIGS. 5-6 with ¶¶ [0064] and [0067] that the patient in front of camera is rotated 90 degree to capture frontal image 14, lateral image 26, and a rear perspective image with the same physical background.
FERRANTELLI fails to explicitly discloses wherein (1) movement of the one or more cameras is movement of the body part; (2) displaying the indicator at a respective second size in accordance with the changed distance; i.e., displaying the indicator at a respective second size in accordance with a second size of the body part.
LEE'041 teaches a system and a method relating to measuring a body size (LEE'041, ABSATRCT), wherein movement of the one or more cameras is movement of the body part (LEE'041, ¶¶ [0100]-[0101] and [0104]: when the subject 200 is detected as located within a predetermined distance in front via the camera 121, the controller 180 activates a virtual fitting mode for providing a virtual fitting service; the camera 121 may include a 3D camera capable of measurement of a distance between the virtual fitting providing device 100 and the subject 200, scanning of a face of the subject, and measurement of a body size of the subject 200; FIGS. 2 and 15-16; ¶¶ [0173]-[0187]: display guide information for enabling the subject 200 to follow the two or more body postures for measuring the body size of the subject 200 in detail; displays a first posture guide 1511 guiding an input of a first body posture among the two or more body posture in a body size measurement screen; recognize whether the first body posture related to the first posture guide 1511 is inputted from the subject 200 within a preset time through the 3D camera in a state of displaying; when the recognition of the first body posture inputted from the subject 200 is successful within a preset time, apply a visual effect indicating the recognition success of the first body posture to the first posture indicator 1521; if the first body posture is recognized, measure and store a first body size of two or more body parts of the subject 200 according to the first body posture through the 3D camera; display a second posture guide 1512, which guides an input of a second body posture among the two or more body postures, in the body size measurement screen; recognize whether a second posture related to the second posture guide 1512 is inputted from the subject 200 within a preset time; if the recognition of the second body posture inputted from the subject 200 is successful within a preset time, apply a visual effect, which indicates the recognition success of the second body posture, to the second posture indicator 1522; if the second body posture is recognized, measure and store a second body size of two or more body parts of the subject 200 according to the second body posture through the 3D camera).
FERRANTELLI and LEE'041 are analogous art because they are from the same field of endeavor, a system and a method relating to measuring a body size.  It is also well known in the art that movement of the one or more cameras can be replaced by movement of the body part when making alignment of the body part to the display5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would allow users to make alignment of the body part to the display easier when complex posture or motion is required, and enhance user experience.
FERRANTELLI in view of LEE'041 fails to explicitly disclose displaying the indicator at a respective second size in accordance with the changed distance (i.e., displaying the indicator at a respective second size in accordance with a second size of the body part).
Franklin teaches a system and a method relating to live preview of the camera (Franklin, ¶ [0018]), wherein displaying the indicator at a respective second size in accordance with the changed distance; i.e., displaying the indicator at a respective second size in accordance with a second size of the body part (Franklin, FIGS. 5A-D; ¶¶ [0084]-[0088]: generate modified overlay element information by modifying one or more attributes of the overlay UI element (e.g., modifying the overlay position information, overlay size information, overlay orientation information of overlay element information associated with the UI element, etc.) to align, orient, and/or proportion to a particular feature or features as indicated in the overlay feature alignment information (e.g., align adjacent to a top edge of a detected feature such as a head, on top of an detected feature such as eyes, below a detected feature such as a face, overlapping a detected feature such as nose, etc.) to features detected in the image recognition information (e.g., eyes, face, mouth, head, etc.), so that the rendered and visually presented overlay UI element in a composite overlay UI element may be substantially positioned and proportioned at least near one or more features detected in the background images and/or back ground videos represented by image and/or video information; e.g.,  the overlay UI element representative of eye lashes is rendered and visually presented substantially near or adjacent to the eyes of a face and has a size that is in proportion to the eyes of the face detected in the image and/or video; since it is well known in the art that a size of the object of interest may increase when the object of interest approaches the camera or when the camera zoom in6, the overlay UI element representative of eye lashes is displayed at a respective size of eyes in accordance with the changed distance between the camera and the face in live preview of the camera).
FERRANTELLI in view of LEE'041, and Franklin  are analogous art because they are from the same field of endeavor, a system and a method relating to live preview of the camera .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Franklin to FERRANTELLI in view of LEE'041.  Motivation for doing so would improve visual presentation of overlaying UI element on associated subject feature by ensuring each composite overlay UI element is properly presented and enhance user experience (Franklin, ¶¶ [0015]-[0016] and [0021]).

Claims 12-14 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over FERRANTELLI in view of LEE'041 as applied to Claim 1 above, and further in view of Lee et al. (US 2021/0049817 A1, filed on 08/26/2019), hereinafter Lee'817.

Claim 12
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses wherein: the fixed location relative to the first representation of the body part is a first fixed location relative to the first representation of the body part, and the method further comprises: receiving a first user input  (FERRANTELLI, ¶ [0048]: digitizing points on anatomical landmarks on each displayed image and determining linear anatomical dimensions of the person's body using the digitized points and a scale factor for each displayed image for making the anatomical prediction; ¶ [0156]: anatomical landmark points may be automatically extracted using computer algorithms trained using supervised machine learning technique; FIGS. 12-13; ¶¶ [0070], [0074], [0046], and [0133]-[0134]: user may be prompted to identify locations of a plurality of anatomical landmarks on the acquired image of the patient by touching the touchscreen of the device to identify an anatomical landmark; the end user practitioner can pan-zoom in any rotational view of the posture and then click precise anatomical landmarks and planes; anatomical landmarks 116 digitized by the user's touching the screen at the anatomical landmarks thereon are highlighted on the side view of the subject in FIG. 13; i.e., the location of anatomical landmarks relative to the patient can be set or confirmed by touch user input).
FERRANTELLI in view of LEE'041 fails to explicitly disclose wherein in response to the first user input in a first direction, updating the first fixed location of the indicator relative to the body part to a second fixed location, distinct from the first fixed location, relative to the body part.
Lee'817 teaches a system and a method relating to augmented reality and measuring the body size (Lee'817, ¶¶ [0002] and [0444] with FIG. 25), wherein in response to the first user input in a first direction, updating the first fixed location of the indicator relative to the body part to a second fixed location, distinct from the first fixed location, relative to the body part (Lee'817, FIG. 38; ¶¶ [0568]-[0570]: when the body points appear, while the user wears an AR glass 100, the user 10 specifies shoulder points (22, 24) using the user input 123, and adjusts the location of the shoulder points (22, 24) up, down, left, and right using the user input 123).
FERRANTELLI in view of LEE'041, and Lee'817 are analogous art because they are from the same field of endeavor, a system and a method relating to augmented reality and measuring the body size.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee'817 to FERRANTELLI in view of LEE'041.  Motivation for doing so would provide flexibility for adjusting measurement points and enhance user experience.

Claim 13
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses representation of the body part, and the user interface element indicates a first size of a portion of the body part corresponding to the portion of the representation of the body part at the fixed location (FERRANTELLI, FIGS. 14 and 17; ¶¶ [0134]-[0135]: lines connected between two of anatomical landmarks are displayed at the fixed locations relative to the patient's body, and lines indicate sizes of corresponding portion of patient's body, e.g., the measured distance from shoulder to elbow 118; the measured distance from elbow to hand 200; the measured distance from front to back of chest 220 and the measured distance from front to back of waist 240).
FERRANTELLI in view of LEE'041 fails to explicitly disclose wherein replacing display of the indicator at the first position in the user interface with a user interface element at the first position in the user interface.
Lee'817 teaches a system and a method relating to augmented reality and measuring the body size (Lee'817, ¶¶ [0002] and [0444] with FIG. 25), wherein replacing display of the indicator at the first position in the user interface with a user interface element at the first position in the user interface (Lee'817, FIGS. 38 and 34(a)-(d), and 28; ¶¶ [0559]-[0567], [0535]-[0539], and [0469]: the controller 180 controls the camera 121 to capture a first point of the user's body image, and controls the display 151 to display specific items according to the captured first point, wherein the first point includes a shoulder point, a waist point, a neck point, a wrist point, and the like; when the camera 121 captures a user image in which the user reflected on the mirror 200 touches the wrist of the other hand with one hand, the controller 180 controls the display 151 to display an image of wearable accessories on the wrist. wherein the wearable accessories on the wrist include a watch, a bracelet, and the like; the user wears only the AR glasses 100 and does not actually wear the clothes, but when the user wears the AR glasses 100 and looks at the mirror 200, the image which the user 10 puts the virtual clothes 20 is shown on the mirror 200; i.e., wearable cloths/accessories are displayed on top of body points in response to gesture to replacing previously cloths/accessories).
FERRANTELLI in view of LEE'041, and Lee'817 are analogous art because they are from the same field of endeavor, a system and a method relating to augmented reality and measuring the body size.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee'817 to FERRANTELLI in view of LEE'041.  Motivation for doing so would provide  (Lee'817, ¶ [0577]).

Claim 14
FERRANTELLI in view of LEE'041 and Lee'817 discloses all the elements as stated in Claim 13 and further discloses wherein the fixed location relative to the first representation of the body part is a first fixed location (Lee'817, FIG. 38; ¶ [0559]: the controller 180 controls the camera 121 to capture a first point of the user's body image, and controls the display 151 to display specific items according to the captured first point, wherein the first point includes a shoulder point, a waist point, a neck point, a wrist point, and the like); and the method further comprises: receiving a second user input to move the user interface element; and in response to receiving the second input, moving the user interface element from the first position in the user interface that overlays at least a portion of the representation of the body part to a third fixed location relative to the first representation of the body part (Lee'817, FIG. 38; ¶¶ [0560]-[0570]: when body points appear, the user 10 specifies a first point (e.g., wrist point) among the body points using a user input module 123; the position of the specified first point may be adjusted up and down, left and right, using the user input module 123; controls the watch to superimposed and displayed on the user image 10 of the mirror; and even if the user image is moved, since the watch is fixed to the wrist points 52, 54, the watch is controlled to move together with the waist points 52, 54 by the controller 180).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee'817 to FERRANTELLI in view of LEE'041.  Motivation for doing so would provide  (Lee'817, ¶ [0577]).

Claim 16
FERRANTELLI in view of LEE'041 and Lee'817 discloses all the elements as stated in Claim 13 and further discloses capturing an image that includes the first representation of the body part and the user interface element at the first fixed location relative to the first representation of the body part, wherein the user interface element indicates a size of the portion of the body part corresponding to the first fixed location of user interface element (FERRANTELLI, FIGS. 14 and 17; ¶¶ [0134]-[0135]: lines connected between two of anatomical landmarks are displayed at the fixed locations relative to the patient's body, and lines indicate sizes of corresponding portion of patient's body, e.g., the measured distance from shoulder to elbow 118; the measured distance from elbow to hand 200; the measured distance from front to back of chest 220 and the measured distance from front to back of waist 240).  

Claim 17
FERRANTELLI in view of LEE'041 and Lee'817 discloses all the elements as stated in Claim 16 and further discloses while displaying the image, receiving a third user input to move the user interface element to a different fixed location relative to the first representation of the body part in the image (Lee'817, FIG. 38; ¶¶ [0560]-[0570]: when body points appear, the user 10 specifies a first point (e.g., wrist point) among the body points using a user input module 123; the position of the specified first point may be adjusted up and down, left and right, using the user input module 123; controls the watch to superimposed and displayed on the user image 10 of the mirror; and even if the user image is moved, since the watch is fixed to the wrist points 52, 54, the watch is controlled to move together with the waist points 52, 54 by the controller 180).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee'817 to FERRANTELLI in view of LEE'041.  Motivation for doing so would provide  (Lee'817, ¶ [0577]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over FERRANTELLI in view of LEE'041 and Lee'817 as applied to Claim 14 above, and further in view of Ramirez et al. (US 2018/0085203 A1, published on 03/29/2018), hereinafter Ramirez.

Claim 15
FERRANTELLI in view of LEE'041 and Lee'817 discloses all the elements as stated in Claim 14 and further discloses in accordance with a determination that the user interface element is at the third fixed location relative to the first representation of the body part, updating the user interface element to  (Lee'817, FIG. 38; ¶¶ [0560]-[0570]: when body points appear, the user 10 specifies a first point (e.g., wrist point) among the body points using a user input module 123; the position of the specified first point may be adjusted up and down, left and right, using the user input module 123; controls the watch to superimposed and displayed on the user image 10 of the mirror; and even if the user image is moved, since the watch is fixed to the wrist points 52, 54, the watch is controlled to move together with the waist points 52, 54 by the controller 180). 
Lee'817 further teaches in ¶¶ [0578], [0475]-[0494], [0526]-[0533] with FIGS. 29-30 and 33 that displaying a virtual ruler corresponding to a user's body size, the user can check his or her body size and the size of the virtual clothes by adjusting the size of a specific item is received from the user through the user input module 123, so that the user can assume the actual size of the clothes even if the user does not wear clothes directly.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee'817 to FERRANTELLI in view of LEE'041.  Motivation for doing so would provide  (Lee'817, ¶¶ [0577]-[0578]).
FERRANTELLI in view of LEE'041 and Lee'817 fails to explicitly disclose wherein updating the user interface element to indicate a second size of a portion of the body part corresponding to the third fixed location.
Ramirez teaches a system and a method relating to measuring body part (Ramirez, FIG. 12, ¶ [0018]), wherein updating the user interface element to indicate a second size of a portion of the body part corresponding to the third fixed location (Ramirez, FIG. 12; ¶¶ [0040]-[0041]: when the user adjusts the location of the second point 1204 in a dental model, the line 1206 is redrawn and updated, and the length or distance value 1208 is re-calculated, updated, and displayed in real time).
FERRANTELLI in view of LEE'041 and Lee'817, and Ramirez are analogous art because they are from the same field of endeavor, a system and a method relating to measuring body part.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ramirez to FERRANTELLI in view of LEE'041 and Lee'817.  Motivation for doing so would provide useful and simultaneous measurement information to the user while the user is making refine adjustment (Ramirez, ¶ [0040]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over FERRANTELLI in view of LEE'041 as applied to Claim 1 above, and further in view of Fleizach et al. (US 2020/0106955 A1, published on 04/02/2020), hereinafter Fleizach.

Claim 21
FERRANTELLI in view of LEE'041 discloses all the elements as stated in Claim 1 and further discloses in response to detecting movement of the body part: in accordance with a determination that the movement of the body part moves  (LEE'041, FIGS. 2 and 15-16; ¶¶ [0173]-[0187]: with movement of body part, a visual effect indicating the progress of recognition success of the first body posture to the first posture indicator 1521; a visual effect, which indicates the progress of recognition success of the second body posture, to the second posture indicator 1522; FIG. 17; ¶¶ [0190]-[0194]: display a scanning indicator 1720, which indicates that a face scanning process is in progress in the face scanning screen, in the body size measurement screen, when the head is rotated to left or right according to head motion guide 1710) (FERRANTELLI, FIG. 4; ¶¶ [0013]-[0014] and [0067]: with movement of the device, an aligned frontal image 14 may have a reference line 20, which may have vertical, horizontal, and center reference lines 20a , 20b , and 20c, which may change colors indicating alignment); and in accordance with a determination that the movement of the body part moves  displaying at least a portion of a change in appearance of indicator in appearance as the body part moves to indicate that movement of the body part toward the target pose  (LEE'041, FIGS. 2 and 15-16; ¶¶ [0173]-[0187]: with movement of body part, a visual effect indicating the progress of recognition success of the first body posture to the first posture indicator 1521; a visual effect, which indicates the progress of recognition success of the second body posture, to the second posture indicator 1522; FIG. 17; ¶¶ [0190]-[0194]: display a scanning indicator 1720, which indicates that a face scanning process is in progress in the face scanning screen, in the body size measurement screen, when the head is rotated to left or right according to head motion guide 1710) (FERRANTELLI, FIG. 4; ¶¶ [0013]-[0014] and [0067]: with movement of the device, an aligned frontal image 14 may have a reference line 20, which may have vertical, horizontal, and center reference lines 20a , 20b , and 20c, which may change colors indicating alignment).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of LEE'041 to FERRANTELLI.  Motivation for doing so would identify status of scanning process easier, and hence enhance user experience.
FERRANTELLI in view of LEE'041 fails to explicitly disclose in accordance with a determination that the movement at a speed that is below a threshold speed, gradually changing an appearance of indicator (i.e., providing feedback); and in accordance with a determination that the movement at a speed that is above the threshold speed, forgoing a change in appearance of indicator (i.e., skipping feedback) to indicate that movement was too fast.
Fleizach teaches a system and a method relating to electronic devices with cameras (Fleizach, ¶ [0002]), wherein in accordance with a determination that the movement at a speed that is below a threshold speed, gradually changing an appearance of indicator (i.e., providing feedback); and in accordance with a determination that the movement at a speed that is above the threshold speed, forgoing a change in appearance of indicator (i.e., skipping feedback) to indicate that movement was too fast (Fleizach, ¶¶ [0198]-[0200]: when device 100 moves too quickly through level (e.g., a measured rate of rotational movement of the device exceeds a predefined threshold), device 100 forgoes indicating that device 100 is level; i.e., in accordance with a determination that feedback-skipping criteria are met (i.e., a measured rate of rotational movement of the device exceeds a predefined threshold), the device forgoes provision of feedback; otherwise, feedback is provided).
FERRANTELLI in view of LEE'041, and Fleizach are analogous art because they are from the same field of endeavor, a system and a method relating to electronic devices with cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Fleizach to FERRANTELLI in view of LEE'041.  Motivation for doing so would provide information indicating image captures are not in progress.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG (US 2022/0078339 A1, filed on 12/11/2019) discloses a method of acquiring an image for measuring a body size (YANG, ¶ [0001]), wherein the guideline 200, displayed on the photographing screen of the terminal 300, may induce the user to take a specific posture at a specific distance from the terminal 300 to acquire front and side images of the user in the state in which the body of the user being photographed is positioned in a range of the guideline 200 on the photographing screen of the terminal 300 by adjusting/changing his/her position and posture (YANG, FIGS. 1-3; ¶¶ [0034]-[0037] and [0043]-[0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2016/0063235 A1 to Tussy, published on 03/03/2016, FIGS. 6, 7, and 13; ¶¶ [0084] and [0158]-[0159].
        2 See, for example US 2016/0063235 A1 to Tussy, published on 03/03/2016, FIGS. 6, 7, and 13; ¶¶ [0084] and [0158]-[0159].
        3 See, for example US 2016/0063235 A1 to Tussy, published on 03/03/2016, FIGS. 6, 7, and 13; ¶¶ [0084] and [0158]-[0159].
        4 See, for example US 2016/0227128A1 to UM et al., published on 08/04/2016, FIG. 4; ¶¶ [0084] and [0062].
        5 See, for example US 2016/0063235 A1 to Tussy, published on 03/03/2016, FIGS. 6, 7, and 13; ¶¶ [0084] and [0158]-[0159].
        6 See, for example US 2016/0227128A1 to UM et al., published on 08/04/2016, FIG. 4; ¶¶ [0084] and [0062].